                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND


DEVIN SIVIALLWOOD
                                                           Case No. 17-cv-03469

       Plaintiff,

v.

FABIEN LARONDE,

       Defendant.
                                          /

                                JURY VERDICT           FORM


COUNT 1. FOURTH AMENDMENT                     UNLAWFUL       ARREST     CLAIM
     1. On the Fourth Amendment      Unlawful Arrest claim, we find in favor of:


            Plaintiff Devin Smallwood                 v"'Defendant   Fabien Laronde


       If you found the above to be in favoI' of Plaintiff Smallwood, then move on to
NO.2. If you found the above to be in favor of Defendant, then continue to the next
section entitled "Count 2. Fourth Amendment Excessive Force Claim".


     2. What amount of damages will compensate Plaintiff Smallwood for the damages
        that he sustained as a result of Defendant's actions? (Select EITHER Actual
        Damages OR Nominal Damages, but NOT BOTH.)


                     Actual    Damages:       $                           _

                     OR

                     Nominal     Damages:         $                           _
/

       3. In addition to Compensatory damages, Punitive damages may be awarded if
          you find that Defendant's conduct was motivated by evil motive or intent, or
          if it involved reckless or callous indifference to Plaintiff Smallwood's rights
          under the United States Constitution. What amount of punitive damages, if
          any, is Plaintiff Smallwood entitled to?

                        Punitive   Damages:       $                        _


          Once you are finished with this section, continue to the next section, entitled
    "Count 2. Fourth Amendment Excessive Force Claim."


    COUNT 2. FOURTH AMENDMENT                 EXCESSIVE     FORCE CLAIM
       1. On the Fourth Amendment      Excessive Force claim, we find in favor of:


              Plaintiff Devin Smallwood                   ~fendant         Fabien Laronde


          If you found the above to be in favor of Plaintiff Smallwood, then move on to
    NO.2. If Y0lt fOilnd the above to be in favor of Defendant, then go to the end and sign.


       2. What amount of damages will compensate Plaintiff Smallwood for the damages
          that he sustained as a result of Defendant's actions? (Select EITHER Actual
          Damages OR Nominal Damages, but NOT BOTH.)


                        Actual Damages:       $                        _

                        OR

                        Nominal    Damages:       $                        _



       3. In addition to Compensatory damages, Punitive damages may be awarded if
          you find that Defendant's conduct was motivated by evil motive or intent, or if
          it involved reckless or callous indifference to Plaintiff Smallwood's rights under
          the United States Constitution. \"'hat amount of punitive damages, if any, is
          Plaintiff Smallwood entitled to?

                        Punitive   Damages:       $                            _

                                                  2
    I
(




        Once you are finished with this section, your deliberations are over. The foreperson
        should sign this form and inform the Court that the jury deliberations are over.

        Signed,

                                          I
        (1S1GNATURE REDACTED I                                  ;}.,ho/    .;2(;:20
        Jury Foreperson                                      Date'     ,




                                                   3
